 



EXHIBIT 10.4
[Execution Version]
LOCAL MARKETING AGREEMENT
          This LOCAL MARKETING AGREEMENT (the “Agreement”), made as of this 26th
day of June, 2006, by and between Fisher Broadcasting Company, a Washington
corporation (“Fisher”), and African-American Broadcasting of Bellevue, Inc., a
Washington corporation (“Operator”).
W I T N E S S E T H:
          WHEREAS, Operator is the owner of substantially all of the assets used
or useful for the operation of the television station KWOG, Bellevue, Washington
(the “Station”);
          WHEREAS, Fisher and Christopher Racine, an individual residing in the
State of Washington, who owns 100% of the capital stock of Operator (“Racine”)
have entered into a Stock Purchase Agreement, dated as of the date hereof, for
the sale of all of the issued and outstanding capital stock of Operator to
Fisher, a copy of which is attached hereto as Exhibit A (the “Purchase
Agreement”);
          WHEREAS, Fisher desires to assist Operator in providing programming to
be transmitted on the Station and to provide management and operation services
with respect to the Station; and
          WHEREAS, Operator desires to accept Fisher’s assistance and transmit
programming supplied by Fisher on the Station while maintaining ultimate control
over the Station’s finances, personnel matters and programming, as well as
continuing to broadcast Operator’s own public interest programming;
          NOW, THEREFORE, in consideration of these premises and the mutual
promises, undertakings, covenants and agreements of the parties contained in
this Agreement, the parties hereto do hereby agree as follows:
ARTICLE 1 — PROGRAMMING
     Section 1.1 Programming. Fisher hereby agrees to provide, and Operator
agrees to transmit on the Station (including, without limitation, its
subcarriers, vertical blanking intervals and any additional authorizations or
spectrum allocated to the Station in the future, including, without limitation,
its digital television channels), news, sports, informational, public affairs
and entertainment programming and associated advertising, promotional and public
service programming and announcement matter sufficient to program a substantial
amount of each Station’s broadcast day on a daily basis beginning at the
Commencement Time (defined below) and continuing thereafter throughout the term
of this Agreement (hereinafter the “Fisher Programming”).
     Section 1.2 Operator Programming. Operator will retain ultimate
responsibility for ascertaining the needs of the Station’s community of license
and service area, including specifically the informational and educational needs
of the children therein. Beginning at the Commencement Time and thereafter
during the term of this Agreement (including, without limitation, any renewals),
Fisher will consult regularly with Operator regarding Operator’s

 



--------------------------------------------------------------------------------



 



ascertainment of community issues, including the educational and informational
needs of children within the Station’s community of license. Based upon these
consultations, the Fisher Programming will include news, public affairs and
children’s programming relevant to the Station’s community of license and of
sufficient quality to assist Operator in satisfying its obligations to respond
to the needs of the community, including at least three (3) hours per week of
core children’s programming consistent with the FCC’s rules. Operator shall have
the right and obligation to broadcast at reasonably agreeable times such
additional programming, either produced or purchased by Operator, as it in good
faith determines appropriate to respond to the ascertained issues of community
concern (“Operator Programming”), and to delete or preempt in its sole good
faith discretion any Fisher Programming for the purpose of transmitting such
Operator Programming. In all cases of deletion or preemption of Fisher
Programming by Operator, except those involving breaking news, Operator shall
make reasonable efforts to provide Fisher with not less than fifteen (15) days
notice of Operator’s intention to delete or preempt Fisher Programming.
     Section 1.3 Preemption. In addition to the above right of Operator to
delete or preempt Fisher Programming in order to transmit programming responsive
to issues of concern to the Station’s community of license and service area, and
to children, Operator maintains the independent right to preempt or delete any
Fisher Programming which Operator reasonably believes in good faith to be
unsatisfactory or unsuitable or contrary to the public interest, or to
substitute programming which, in Operator’s reasonable determination, is of
greater local or national importance.
     Section 1.4 Access to and Use of Assets. Operator hereby grants to Fisher,
and Fisher hereby accepts from Operator, access to and the right to use, at any
time and from time to time after the Commencement Time and continuing thereafter
during the term of this Agreement and under the supervision and control of
Operator, antennae, transmitters, equipment, assets, studio space, rights under
leases and all other property owned or leased by Operator and used and useful in
connection with the business and operation of the Station (collectively, the
“Operator Assets”), pursuant to the terms and subject to the conditions of this
Agreement.
     Section 1.5 Conditions to Use of Operator Assets.
          (a) Fisher shall use the Operator Assets only to perform its
obligations under this Agreement.
          (b) The Operator Assets will, to the extent used by Fisher throughout
the term of this Agreement, be used in all material respects in accordance with
all applicable FCC rules and policies and subject to Operator’s ultimate
oversight and control. Fisher may not, without Operator’s prior written consent
or except as otherwise provided in this Agreement, make alterations in or
modifications to the Operator Assets.
          (c) Fisher shall not use or permit the Operator Assets to be used in
any manner or for any purpose for which the Operator Assets are not designed or
reasonably suitable or otherwise in a manner that is inconsistent with good
engineering practices. Fisher shall comply with all governmental laws, rules and
regulations concerning the operation of the Operator Assets.

- 2 -



--------------------------------------------------------------------------------



 



          (d) Operator shall retain title to all of the Operator Assets
throughout the term of this Agreement and nothing contained herein shall be
deemed to effect any transfer of such title.
ARTICLE 2 — OPERATIONS
     Section 2.1 Compliance With FCC Regulations.
          (a) Operator will retain responsibility for and employ such personnel
as is necessary to assure compliance with all FCC rules and policies, including,
without limitation, all FCC rules and policies relating to (i) technical
operations of the Station, (ii) programming content requirements, (iii) the
maintenance of a main studio and a meaningful managerial and staff presence at
that main studio, (iv) ascertainment of, and programming in response to,
community needs and concerns and the needs and concerns of children, (v)
political programming, (vi) sponsorship identification, (vii) lotteries and
contests, (viii) the maintenance of the Station’s public and political files and
(ix) the compilation of appropriate quarterly programs/issues lists, children’s
programming lists and employment records.
          (b) Operator expressly acknowledges that its duty to maintain the
Station’s public inspection files is non-delegable, and it retains sole
responsibility for maintenance of the files. Fisher will provide to Operator
monthly documentation of the programs it has provided to the Station that it
believes address issues of concern to the Station’s community of license. Fisher
also will forward to Operator, within twenty-four (24) hours of receipt by
Fisher, any letter from a Station’s viewer addressing the Station’s programming
and any documentation that comes into Fisher’s custody that Fisher believes is
required to be included in the Station’s public inspection file.
          (c) Operator will be responsible for ensuring proper broadcast of the
Station’s identification announcements; provided, however, that Fisher will
provide appropriate identification announcements for the Station that comply
with FCC rules and policies in a form reasonably acceptable to Operator.
          (d) Fisher agrees that neither it nor its agents, employees,
consultants or personnel will accept any consideration, compensation, gift or
gratuity of any kind whatsoever, regardless of its value or form, including,
without limitation, a commission, discount, bonus, materials, supplies or other
merchandise, services or labor (collectively, “Consideration”), whether or not
pursuant to written contracts or agreements between Fisher and merchants or
advertisers, unless the person or entity paying such Consideration is identified
in the program for which the Consideration was provided as having paid or
furnished such Consideration in accordance with the Communications Act of 1934,
as amended (the “Communications Act”), applicable FCC rules and policies and any
other applicable laws and governmental regulations.
          (e) Operator shall retain full responsibility for overseeing
compliance with the FCC’s political programming rules and policies. At least
ninety (90) days prior to the beginning of any primary or general election
period, subject to Operator’s approval, Fisher shall propose reasonable rates to
be charged to legally qualified political candidates which rates conform with
applicable election law and FCC rules and policies. Fisher agrees to provide
Operator with

- 3 -



--------------------------------------------------------------------------------



 



access to its documentation concerning the pricing of advertising sold on the
Station as is necessary to permit Operator to ascertain that the political rate
is appropriate. Within twenty-four (24) hours of any request to purchase time on
a Station on behalf of a legally qualified candidate, Fisher will report to
Operator the request and the disposition of such request. Operator shall be
responsible for placing appropriate records in the Station’s political files.
     Section 2.2 Maintenance.
          (a) After the Commencement Time and thereafter during the term of this
Agreement, Fisher shall use its commercially reasonable efforts to assist
Operator, at all times under the supervision and ultimate control of Operator,
in the operation the Station.
          (b) Operator shall retain ultimate operational control over the
Station and shall retain full responsibility for ensuring compliance with all
FCC technical rules and policies. Operator will employ a chief operator, as
defined by the FCC rules and policies (and who may also hold the position of
chief engineer), who will be responsible for, without limitation, ensuring
compliance by the Station with the technical operating and reporting
requirements established by the FCC, and overseeing maintenance of the Station’s
transmission facilities. Operator shall also employ at least one other full-time
employee of Operator’s choice, to be present at the Station’s main studio in
compliance with the FCC’s rules and policies. Fisher shall not take any action,
or fail to take any action which it is obligated to take under this Agreement,
which will cause the Station not to comply with applicable law, and Fisher will
provide reasonable assistance to Operator to ensure that the Station complies
with applicable law.
          (c) After the Commencement Time and thereafter during the term of this
Agreement, Operator will make available to Fisher at least ninety five percent
(95%) of the Station’s effective radiated power (as operating as of the
Commencement Date) for the entire time that such Station is broadcasting over
the air, except for downtime required for occasional maintenance and other
interruptions contemplated by Section 2.2(d) and events described in Section 7.1
hereof. Operator will use reasonable efforts to provide Fisher with at least
forty eight (48) hours advance written notice of any routine or non-emergency
maintenance work affecting the operation of the Station at full power. Operator
will, to the extent possible, (i) schedule such maintenance work to be performed
between the hours of 1:00 a.m. and 6:00 a.m., local time, and (ii) not schedule
such maintenance to take place during a rating period.
          (d) After the Commencement Time and thereafter during the term of this
Agreement, if the Station suffers any loss or damage of any nature to its
transmission or studio facilities which results in the interruption of service
or the inability of the Station to operate with its FCC licensed facilities (as
operating as of the Commencement Date), Operator will immediately notify Fisher
of such loss or damage and Operator will undertake such repairs as are necessary
to restore full-time operation of the Station as expeditiously as reasonably
possible following the occurrence of any such loss or damage. If Operator is
unable to or fails to make such repairs as soon as reasonably possible after
providing such written notice to Fisher, then Fisher may elect to undertake such
repairs with written notice to Operator.

- 4 -



--------------------------------------------------------------------------------



 



     Section 2.3 Additional Affirmative Covenants.
          (a) Operator covenants and agrees that it will fully comply with all
applicable federal, state and local laws, rules and regulations (including,
without limitation, all FCC rules and policies) and pertinent provisions of all
contracts, permits and other agreements to which it is a party or is otherwise
bound related to the Station or this Agreement.
          (b) (i) Fisher covenants and agrees that it will fully comply with all
applicable federal, state and local laws, rules and regulations (including,
without limitation, all FCC rules and policies) in the provision of the Fisher
Programming and other services to Operator pursuant to this Agreement and
otherwise in connection with the performance of its obligations hereunder.
               (ii) In performing its obligations hereunder, Fisher shall use
its commercially reasonable efforts to perform or discharge on behalf of
Operator the obligations and liabilities under all contracts related to the
business and operation of the Station to which Operator is a party or by which
Operator may be bound (other than the ShopNBC Agreement, as defined herein) (the
“Existing Contracts”) in accordance with the provisions hereof. In connection
with the foregoing, Operator shall use all commercially reasonable efforts to
provide Fisher with the benefits of any such Existing Contract.
               (iii) Except as the parties may otherwise agree, Fisher shall not
designate or engage any agent or otherwise subcontract with any third party to
perform its duties or obligations under this Agreement or delegate the
performance of such duties or obligations to any third party, including, without
limitation, its duties and obligations hereunder with respect to Fisher
Programming and the advertising sold in connection therewith.
          (c) Operator covenants and agrees to (i) promptly cause the
termination of the ShopNBC Agreement (as hereinafter defined) at soon as
practicable; (ii) deliver to Fisher a copy of the notice of termination of
Operator pursuant to the foregoing clause; and (iii) notify Fisher of the
effective date of termination of the ShopNBC Agreement.
ARTICLE 3 — FEES AND OTHER CONSIDERATION
     Section 3.1 LMA Fee. From and after the Commencement Time, in consideration
of the right to perform the services contemplated under this Agreement, Fisher
will pay to Operator a monthly fee in an amount equal to $150,954.38 (the “LMA
Fee”). The LMA Fee will be due and payable by Fisher each calendar month
following the Commencement Date through the expiration or termination hereof
(including a pro rated portion of the LMA Fee for any partial calendar month),
and shall be due and payable on or before the tenth day of each calendar month
for such calendar month (provided, however, that the first payment of the LMA
Fee shall be due and payable within ten (10) days following the Commencement
Date).
     Section 3.2 Expenses.
          (a) Except as otherwise provided in Section 3.2(b), and without
limiting the scope of Section 3.2(c), Operator shall be solely responsible for
paying any and all of Operator’s expenses in connection with the business and
operation of the Station, including Monthly Costs

- 5 -



--------------------------------------------------------------------------------



 



(as defined in Exhibit B) and those expenses contemplated in Section 2.2(b),
consistent with the operations of the Station in the ordinary course and past
practice, and Fisher shall have no obligation to reimburse Operator for such
expenses independent of the payment obligation of Fisher pursuant to the terms
and subject to the conditions of Section 3.1; provided, however, that Operator
shall not be responsible for paying (and Fisher shall be responsible for) any
such expenses to the extent that such expenses increase by a material amount due
directly to the performance or exercise of its rights by Fisher under this
Agreement.
          (b) Notwithstanding anything in Section 3.2(a) to the contrary, upon a
Triggering Termination Event (as hereinafter defined) and thereafter and during
the Extension Period (as hereinafter defined), Fisher shall pay to Operator, in
addition to the LMA Fee due and payable pursuant to the terms and subject to the
conditions of Section 3.1, the amounts described on Exhibit B hereto pursuant to
the terms and subject to the conditions set forth therein.
          (c) Fisher shall be responsible for any and all fees charged by ASCAP,
BMI, SESAC or similar performing rights societies on Fisher Programming, whether
such fees are assessed against Fisher based on the Fisher Programming or against
Operator based on the ownership of the Station. Fisher shall not disseminate or
authorize dissemination by other parties of information concerning the ratings
of the Station issued by Nielsen Media Research, the Arbitron Company or any
other entity, other than as permitted under Fisher’s valid license with such
parties. Operator shall not be required to purchase a license to receive ratings
information but will cooperate with Fisher in Fisher’s efforts to obtain such a
license, provided that any consideration payable under such a license is paid by
Fisher.
ARTICLE 4 — FISHER RETAINED REVENUE AND RELATED MATTERS
     Section 4.1 Retained Revenue. Without limiting the obligations of Fisher
pursuant to the terms and subject to the conditions of Article 3, Fisher shall
retain all revenues resulting from the sale of advertising and other time on the
Station from and after the Commencement Time and thereafter during the term of
this Agreement, including all revenue from the sale of advertising and other
time during the Operator Programming or otherwise resulting from the operation
of the Station during the term of this Agreement.
     Section 4.2 Advertising Sales. Beginning at the Commencement Time and
thereafter during the term of this Agreement, Fisher shall have the sole right
to (a) sell advertising to be placed in all programming broadcast on each of the
Station, including, without limitation, Operator Programming; (b) bill for and
collect the payments for all programs and commercials aired on the Station;
(c) negotiate for and receive all compensation (if any) due to the Station from
(i) cable television systems pursuant to the “retransmission consent” provisions
of the Cable Television Consumer Protection and Competition Act of 1992, as
amended, and the FCC’s rules and policies enacted pursuant thereto, and (ii)
satellite service providers pursuant to the Satellite Home Viewer Improvement
Act of 1999, as amended, and the FCC’s rules and policies enacted pursuant
thereto. Operator will take, or refrain from taking, any action as to matters
related to clause (c) above in accordance with Fisher’s commercially reasonable
requests.

- 6 -



--------------------------------------------------------------------------------



 



     Section 4.3 [Intentionally blank.]
     Section 4.4 Bank Accounts. Fisher may deposit any sums it is entitled to
retain pursuant to this Agreement or otherwise with respect to the Station into
one or more bank accounts of Fisher, established by Fisher in Fisher’s name for
this purpose (the “Fisher Accounts”), and the funds in the Fisher Accounts will
be the property of Fisher except as otherwise provided in this Agreement or the
Purchase Agreement. Solely with respect to payments relating to the Station
which Fisher is authorized to retain under this Agreement, Fisher is authorized
to endorse payments received in names other than Fisher’s (e.g., “KWOG”) in
order to deposit such payments into the Fisher Accounts.
ARTICLE 5 — TERM, TERMINATION AND ASSIGNMENT
     Section 5.1 Term. This Agreement shall become binding and effective between
the parties as of the date first set forth above. Subject to the provisions
contained herein, the programming rights and obligations of the parties shall
commence on the day immediately following the date on which that certain
Programming Agreement (Renewal), by and between Operator and Value Vision Media,
Inc., dated effective as of December 1, 2005, for ShopNBC shop at home
programming (the “ShopNBC Agreement”) expires or is terminated, or such other
date as may be agreed upon in writing by the parties (such date, the
“Commencement Date”) at 12:01 a.m. local time at the Station (the “Commencement
Time”); provided, however, that in no event shall the Commencement Date be less
than thirty (30) days from the date hereof. The term of this Agreement shall
expire upon the earlier to occur of (a) the Closing (as defined in the Purchase
Agreement), or (b) termination of this Agreement pursuant to Section 5.2 or
Section 5.3 hereof; provided, however, that in the event that the Purchase
Agreement is terminated by Racine pursuant to the terms and subject to the
conditions of Section 16.1(b) of the Purchase Agreement (a “Triggering
Termination Event”), the term of this Agreement shall be deemed extended,
subject to Section 5.2 hereof, for a period ending on the second anniversary of
the date of the Triggering Termination Event (such period, the “Extension
Period”).
     Section 5.2 Termination; Effect of Termination.
          (a) In the event that either party shall be in breach of this
Agreement for the nonperformance of a material obligation, the non-breaching
party may, in addition to pursuing any other remedies available at law or in
equity, terminate this Agreement if such breach shall continue for a period of
fifteen (15) days following the receipt of written notice from the non-breaching
party, which notice shall set forth and describe the nature of such breach,
except if the breaching party has commenced a cure of such breach within such
fifteen (15) day period and continues to act in good faith to cure and such
breach is cured within a reasonable time not to exceed thirty (30) days. A
breach by Fisher or by Racine (which shall be considered to be a breach by
Operator solely in connection with the termination provisions of this Agreement)
of the Purchase Agreement shall be considered a breach of this Agreement,
provided, however, that the cure periods for such breach shall be governed by
the Purchase Agreement and not the foregoing cure periods set forth above in
this subsection (a).

- 7 -



--------------------------------------------------------------------------------



 



          (b) In the event that the Purchase Agreement is terminated pursuant to
Section 16.1(g) thereof, then Fisher shall have the right, on ninety (90) days
advance written notice to Operator, to terminate this Agreement.
          (c) In the event that the sale of the Closing Shares and the Initial
Shares pursuant to the terms and subject to the conditions of Section 16.4 of
the Purchase Agreement is consummated (a “Drag-Along Closing”), this Agreement
shall terminate automatically upon such Drag-Along Closing.
          (d) In the event of termination of this Agreement as a result of a
breach by Fisher pursuant to Section 5.2(a), Fisher shall cooperate in good
faith with Operator and shall take such actions at no additional cost to Fisher
as may be reasonably necessary in order to transition the programming of the
Station from Fisher Programming and to permit Operator to program the Station’s
broadcast day on a daily basis for at least the minimum operating schedule
specified in Section 73.1740 of the FCC’s rules including, without limitation,
by (i) assigning to Operator any agreements for the provision of any Fisher
Programming as Operator may reasonably request and (ii) prior to the
effectiveness of such assignment or to the extent that such assignment cannot be
made or an attempted assignment of any contract related to the Fisher
Programming is ineffective, taking all reasonably necessary actions to provide
Operator with the benefits of any such contract, provided that to the extent
Operator is provided with the benefits of such contract, Operator shall perform
or discharge on behalf of Fisher the obligations and liabilities under such
contract in accordance with the provisions thereof. With respect to any actions
in connection with the foregoing that would result in any additional cost or fee
to Fisher, Fisher shall only be required to take such actions to the extent
Operator agrees, in writing, to pay or reimburse Fisher for such additional cost
or fee in advance of the incurrence of such cost or fee.
          (e) [Intentionally blank.]
          (f) In the event of termination of this Agreement (other than by
reason of the Closing (as defined in the Purchase Agreement)), the parties shall
pro rate the revenues, expenses, and liabilities attributable to the Station,
including the power and utilities, ad valorem property taxes (upon the basis of
the most recent assessment available), rents, income and sales taxes, and
similar accruing, prepaid and deferred items, in accordance with the principles
that Fisher will be allocated revenues earned or accrued, and expenses, costs
and liabilities incurred in or allocable with respect to the business and
operation of the Station from the Commencement Time through the effective time
at which this Agreement terminates (the “Termination Time”) and Operator will be
allocated revenues earned or accrued, and expenses, costs and liabilities
incurred in or allocable, with respect to the business and operation of the
Station after the Termination Time.
          (g) In the event of termination of this Agreement (other than by
reason of the Closing (as defined in the Purchase Agreement)), Operator shall
reimburse Fisher for any capital expenditures paid by Fisher (or reimbursed by
Fisher to Operator) to the extent that (i) such capital expenditure relates to
the repair or replacement of any of the assets relating to the Station and (ii)
Operator consented in writing to such capital expenditures prior to the
incurrence thereof after written notice to Operator seeking such consent and
describing in reasonable detail the basis

- 8 -



--------------------------------------------------------------------------------



 



therefor (such capital expenditures the “Approved Expenditures”). Any Approved
Expenditures shall be payable by Operator after the Termination Time and within
ten (10) days following receipt of written notice from Fisher with a final
accounting of all Approved Expenditures, including a certificate executed by an
officer of Fisher setting forth the Approved Expenditures actually incurred by
Fisher with attached thereto reasonable documentation in support thereof.
          (h) In the event of termination of this Agreement (other than by
reason of the Closing (as defined in the Purchase Agreement)), Fisher shall
assign to Operator all right, title and interest it shall have or may have in
and to (i) any assets acquired or leased by Fisher pursuant to any Approved
Expenditure and (ii) any other fixture or improvement owned or leased by Fisher,
and Fisher and Operator shall execute and deliver all instruments necessary to
effectuate the foregoing.
     Section 5.3 Renegotiation Upon FCC Action.
          (a) Should a change in FCC rules or policies make it necessary to
obtain FCC consent for the implementation, continuation or further effectuation
of any element of this Agreement, the parties hereto shall use their
commercially reasonable efforts diligently to prepare, file and prosecute before
the FCC all petitions, waivers, applications, amendments, rulemaking comments
and other related documents necessary to secure or retain FCC approval of all
aspects of this Agreement. Operator and Fisher shall each bear their own costs
incurred in connection with the preparation of such documents and prosecution of
such actions. Notwithstanding anything in this Agreement to the contrary, it is
understood that no filing shall be made with the FCC with respect to this
Agreement unless each party hereto has had an opportunity to review such filing
and to provide comments thereon. Each party shall use its commercially
reasonable efforts to incorporate the comments (whether in whole or in part) of
the other parties to any filing to be made with the FCC with respect to this
Agreement.
          (b) If any court or federal, state or local government authority
(including the FCC) orders or takes any action which becomes effective and which
requires the termination or material modification of this Agreement to comply
with such action or otherwise with applicable law (a “Permissibility
Determination”), the parties shall use their commercially reasonable efforts to
renegotiate this Agreement in good faith and recast this Agreement in terms that
are likely to cure the defects caused by the Permissibility Determination while
maintaining the benefit of the bargain to the parties hereunder and to return a
balance of benefits to both parties comparable to the balance of benefits
provided by the Agreement in its current terms. If the parties are unable to
recast this Agreement in a manner that cures such defects and otherwise is
mutually agreeable to the parties, this Agreement will terminate effective on
such date as the parties’ activities are required to terminate pursuant to the
Permissibility Determination. Upon such termination of this Agreement, Operator
will reasonably cooperate with Fisher to the extent permitted in order to enable
Fisher to fulfill advertising or other programming contracts then outstanding,
and Fisher will reasonably cooperate with Operator in order to effectuate a
reasonable transition period from the Fisher Programming to other programming on
the Station.
     Section 5.4 Assignability. No party hereto may assign this Agreement
without the prior written consent of the other parties; provided, however, that
this Agreement shall be

- 9 -



--------------------------------------------------------------------------------



 



assigned in connection with any assignment by any party of its rights and
obligations under the Purchase Agreement that is permitted under the terms of
the Purchase Agreement. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.
ARTICLE 6 — INDEMNIFICATION
     Section 6.1 Indemnification by Fisher. Fisher will indemnify, defend and
hold harmless Operator, its affiliates and all officers, directors, employees,
stockholders, partners, members and agents of Operator and their affiliates
(individually, an “Operator Indemnitee”) from and against any and all claims,
demands, costs, damages, losses, liabilities, joint and several, expenses of any
nature (including, without limitation, reasonable attorneys’, accountants’ and
experts’ fees and disbursements), judgments, fines, settlements and other
amounts (collectively, “Damages”) arising from any and all claims, demands,
actions, suits or proceedings, civil, criminal, administrative or investigative
(collectively, “Claims”) in which an Operator Indemnitee may be involved, as a
party or otherwise, arising out of: (a) the activities, acts or omissions of
Fisher, or Fisher’s employees, agents or contractors, under or in connection
with this Agreement or with respect to the Station which activities, acts or
omissions involve or result in, among other things, (i) libel and slander; (ii)
infringement of trade marks, service marks or trade names; (iii) violations of
law, rules, regulations, or orders (including the FCC’s rules and policies); or
(iv) invasion of rights of privacy or infringement of copyrights or other
proprietary rights; or (b) any breach by Fisher of its obligations under this
Agreement.
     Section 6.2 Indemnification by Operator. Operator will indemnify, defend
and hold harmless Fisher, its affiliates and all officers, directors, employees,
stockholders, partners, members and agents of Fisher and their affiliates
(individually, a “Fisher Indemnitee”) from and against any and all Damages
arising from any and all Claims in which a Fisher Indemnitee may be involved, as
a party or otherwise, arising out of: (a) the activities, acts or omissions of
Operator, or Operator’s employees, agents or contractors, under or in connection
with this Agreement or with respect to the Station which activities, acts or
omissions involve or result in, among other things, (i) libel and slander; (ii)
infringement of trade marks, service marks or trade names; (iii) violations of
law, rules, regulations, or orders (including the FCC’s rules and policies); or
(iv) invasion of rights of privacy or infringement of copyrights or other
proprietary rights; or (b) any breach by Operator of its obligations under this
Agreement.
     Section 6.3 Insurance. Fisher will maintain broadcasters’ liability
insurance policies covering libel, slander, invasion of privacy and the like,
general liability, blanket crime, property damage, business interruption,
automobile liability, and workers’ compensation insurance in forms and amounts
customary in the television broadcast industry (to the extent commercially
reasonable, for example, Fisher shall not be required to obtain insurance
specifically with respect to property it does not own), and Operator will
maintain the existing insurance policies on the Station or other policies
providing substantially similar coverages, and each of the parties hereto will
name the other as an additional insured under such policies to the extent that
their respective interests may appear and will provide for notice to the other
party prior to cancellation thereof. Upon request, each party will provide the
other with certificates evidencing such insurance, and will further provide
certificates evidencing renewal thereof prior to the expiration of such
policies.

- 10 -



--------------------------------------------------------------------------------



 



ARTICLE 7 — MISCELLANEOUS
     Section 7.1 Force Majeure. Notwithstanding anything contained in this
Agreement to the contrary, no party shall be liable to another party for failure
to perform any obligation under this Agreement if prevented from doing so by
reason of fires, acts of terrorism, strikes, labor unrest, embargoes, civil
commotion, rationing or other orders or requirements, acts of civil or military
authorities, acts of God or other contingencies, including, without limitation,
equipment failures, beyond the reasonable control of the parties, and all
requirements as to notice and other performance required hereunder within a
specified period shall be automatically extended to accommodate the period of
pendency of such contingency which shall interfere with such performance.
     Section 7.2 Confidentiality and Press Releases.
          (a) Each party shall hold in strict confidence all documents and
information concerning the other and its business and properties and, if this
Agreement is terminated, such confidences shall be maintained, and all documents
and information (in written form) shall immediately thereafter be returned to
the party originally furnishing such documents and information.
          (b) No press release or public disclosure, either written or oral, of
the existence or terms of this Agreement or the transactions contemplated hereby
shall be made by either party to this Agreement without the consent of the other
(which consent shall not be unreasonably withheld, conditioned or delayed), and
each party shall furnish to the other advance copies of any release which it
proposes to make public concerning this Agreement or the transactions
contemplated hereby and the date upon which such party proposes to make public
such press release.
          (c) Notwithstanding anything contained herein to the contrary, no
party shall be prohibited from (i) making any disclosures to any governmental
authority that it is required to make by law, including, without limitation, the
filing of this Agreement with the FCC and placing a copy of this Agreement in
the Station’s public inspection files, (ii) disclosing this Agreement or its
terms to its attorneys, accountants, agents or advisors, (iii) filing this
Agreement with, or disclosing the terms of this Agreement to, any institutional
lender to such party or (iv) disclosing to its investors and broker/dealers such
terms of this transaction as are customarily disclosed to them in connection
with similar transactions.
     Section 7.3 Trademarks. Operator hereby grants Fisher an unlimited,
royalty-free license to use in connection with providing programming on the
Station any and all trademarks, service marks, patents, trade names, jingles,
slogans, logotypes and other intangible rights owned and used or held for use by
Operator in conjunction with the Station. Operator agrees to execute such
additional documentation as may be necessary or desirable to effectuate the
license granted under this paragraph.
     Section 7.4 Notices. All notices, demands and requests required or
permitted to be given under the provisions of this Agreement shall be (i) in
writing, (ii) delivered by personal delivery or sent by commercial delivery
service or certified mail, return receipt requested,

- 11 -



--------------------------------------------------------------------------------



 



(iii) deemed to have been given on the date of personal delivery or the date set
forth in the records of the delivery service or on the return receipt and (iv)
addressed as follows:
          (a) If to Operator:
African-American Broadcasting of Bellevue, Inc.
875 Waimanu Street, Suite 110
Honolulu, HI 96813
Attention: Christopher J. Racine
with a copy to (which shall not constitute notice):
Fletcher Heald & Hildreth, PLC
1300 North 17th Street
11th Floor
Arlington, VA 22209
Attention: Harry F. Cole, Esq.
          (b) If to Fisher:
Fisher Broadcasting Company
100 4th Avenue North
Suite 510
Seattle, WA 98109
Attention:
with a copy to (which shall not constitute notice):
Covington & Burling
1201 Pennsylvania Ave., NW
Washington, DC 20004-2401
Attention: Eric D. Greenberg
or to any other or additional persons and addresses as the parties may from time
to time designate in a writing delivered in accordance with this Section 7.4.
     Section 7.5 Severability. If any covenant or provision hereof is determined
to be void or unenforceable in whole or in part, it shall not be deemed to
affect or impair the validity of any other covenant or provision, each of which
is hereby declared to be separate and distinct. If any provision of this
Agreement is so broad as to be unenforceable, such provision shall be
interpreted to be only so broad as is enforceable. If any provision of this
Agreement is declared invalid or unenforceable for any reason other than
overbreadth, the offending provision will be modified so as to maintain the
essential benefits of the bargain among the parties hereto to the maximum extent
possible, consistent with law and public policy.

- 12 -



--------------------------------------------------------------------------------



 



     Section 7.6 Payment of Expenses. Except as otherwise provided, Operator and
Fisher shall pay their own expenses incident to the preparation and carrying out
of this Agreement, including, without limitation, all fees and expenses of their
respective counsel.
     Section 7.7 Relationship and Dealings with Third Parties. Each of the
parties hereto is an independent contractor, and no party is, nor shall be
considered to be, the agent of another party for any purpose whatsoever. No
party has any authorization to enter into any contracts nor assume any
obligations for another party nor make any warranties or representations on
behalf of another party, other than as expressly authorized herein. Nothing in
this Agreement shall be construed as establishing an agency, partnership,
fiduciary relationship or joint venture relationship between the parties hereto.
No party is nor shall hold itself out to be vested with any power or right to
bind contractually or act on behalf of another party as another party’s
contracting broker, agent or otherwise for committing, selling, conveying or
transferring any of another party’s assets or property, contracting for or in
the name of another party or making any representations contractually binding
another party.
     Section 7.8 Conflict. Nothing in this Agreement is intended to modify or
amend the rights and obligations of the parties or Racine under the Purchase
Agreement, including, without limitation, the treatment of and disputes
regarding the Initial Payment (as defined in the Purchase Agreement).
     Section 7.9 Further Assurances. Subject to the terms and conditions of this
Agreement, from time to time each party hereto will use commercially reasonable
efforts to take, or cause to be taken, all such actions and to do or cause to be
done, all things necessary, proper or advisable under the FCC’s rules and
policies or other applicable law to consummate and make effective the
transactions contemplated by this Agreement, including, without limitation,
executing and delivering such documents as the other party may reasonably
request in connection with the performance of this Agreement and the
consummation of the other transactions contemplated hereby.
     Section 7.10 Governing Law. This Agreement and the rights and obligations
of the parties hereunder shall be governed by, and construed and enforced in
accordance with, the laws of the State of Washington without regard to its
conflict of law rules, as though entered into by Washington residents and to be
performed entirely within the State of Washington.
     Section 7.11 Waiver of Compliance; Consents. Except as otherwise provided
in this Agreement, any failure of any of the parties to comply with any
obligation, representation, warranty, covenant, agreement or condition herein
may be waived by the party entitled to the benefits thereof only by a written
instrument signed by the party granting such waiver, but such waiver shall not
operate as a waiver of, or estoppel with respect to, any subsequent or other
failure. Whenever this Agreement requires or permits consent by or on behalf of
any party hereto, such consent shall be given in writing in a manner consistent
with the requirements for a waiver of compliance as set forth in this
Section 7.11.
     Section 7.12 Survival. The covenants and agreements of the parties
contained herein to be performed in any respect after the expiration or
termination of this Agreement shall survive the expiration or termination of
this Agreement until fully discharged and performed. Any

- 13 -



--------------------------------------------------------------------------------



 



payments, due to Operator by Fisher that shall have accrued during the term
hereof and that are due and outstanding after the Closing (as defined in the
Purchase Agreement) shall be paid to Racine as full satisfaction of any such
payment obligation.
     Section 7.13 Headings. The headings in this Agreement are for the sole
purpose of convenience of reference and shall not in any way limit or affect the
meaning or interpretation of any of the terms or provisions of this Agreement.
     Section 7.14 Entire Agreement. This Agreement, the Schedules and Exhibits
hereto, the Purchase Agreement and all documents, certificates and other
documents to be delivered by the parties pursuant hereto or thereto,
collectively represent the entire understanding and agreement between Buyer and
Operator with respect to the subject matter of this Agreement. This Agreement
supersedes all prior negotiations between the parties and cannot be amended,
supplemented or changed except by an agreement in writing that is signed by the
parties hereto.
     Section 7.15 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same document. Each party hereto will
receive by delivery or facsimile or other electronic transmission a duplicate
original of the Agreement executed by each party, and each party agrees that the
delivery of the Agreement by facsimile or other electronic transmission will be
deemed to be an original of the Agreement so transmitted.
     Section 7.16 Required Certifications.
          (a) Operator hereby certifies that it has, and shall maintain ultimate
control over the Station’s facilities, including specifically control over the
finances, personnel, and program content of the Station. Operator represents and
warrants that this certification may be relied upon by the FCC, as well as by
Fisher.
          (b) Fisher certifies that the arrangement with Operator as set forth
in this Agreement and as contemplated in all aspects of operation is and shall
remain in compliance with 47 C.F.R. § 73.3555(b) and (c), and that it will
provide to the FCC any documents, exhibits, or other material necessary to
demonstrate such compliance. Fisher represents and warrants that this
certification may be relied upon by the FCC, as well as by Operator.
     Section 7.17 Payola/Plugola. Upon Operator’s reasonable prior request,
Fisher shall provide Operator with anti-payola/plugola affidavits, substantially
in the form attached hereto as Exhibit C, signed by such of Fisher’s employees
engaged in production of the Fisher Programming and its broadcast on the
Station, and at such times, as Operator may reasonably request in writing, and
Fisher shall notify Operator promptly of any violations it learns of relating to
the Communications Act, including Sections 317 and 508 thereof.
[Remainder of Page Intentionally Left Blank]

- 14 -



--------------------------------------------------------------------------------



 



[Execution Version]
          IN WITNESS WHEREOF, this Local Marketing Agreement has been executed
by the duly authorized officers of Fisher and Operator as of the date first
written above.
African-American Broadcasting of Bellevue, Inc.

         
By:
  /s/ Christopher J. Racine    
 
 
 
Name: Christopher J. Racine    
 
  Title: President    

 



--------------------------------------------------------------------------------



 



Fisher Broadcasting Company

         
By:
  /s/ Colleen B. Brown    
 
 
 
Name: Colleen B. Brown    
 
  Title: President & CEO    

- 16 -